Citation Nr: 1033761	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  08-02 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to a compensable evaluation for costochondritis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The appellant served on active duty from February 1995 to 
February 1999.  She had subsequent service in the Texas Army 
National Guard.

This matter comes to the Board of Veterans' Appeals (Board) from 
an April 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Appellant was provided hearings before a Decision Review 
Officer (DRO) and the Board in June 2008 and June 2010, 
respectively.  Transcripts of the testimony offered at these 
hearings have been associated with the record. 


FINDINGS OF FACT

1.  The appellant lacks basic eligibility for compensation under 
Title 38 of the United States Code (U.S.C.) (Veterans' Benefits) 
for injury or disease incurred during her participation in 
Hurricane Katrina disaster relief operations as state National 
Guardsman activated under Title 32 U.S.C.

2.  Throughout the relevant period, service-connected 
costochondritis has caused no more than moderate impairment.


CONCLUSIONS OF LAW

1.  There is no basic eligibility for compensation under U.S.C. 
Title 38 for injury or disease incurred during the appellant's 
participation in Hurricane Katrina disaster relief operations as 
state National Guardsman activated under Title 32 U.S.C. 38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6 (2009).

2.  The criteria for a 10 percent, but no greater, evaluation for 
costochondritis have been met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.20, 4.27, 4.40, 
4.45, 4.59, 4.73, Diagnostic Code 5299-5321 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  In the 
notice, VA will inform the claimant which information and 
evidence, if any, that the claimant is to provide to VA and which 
information and evidence, if any, that VA will attempt to obtain 
on behalf of the claimant.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159 (2009); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice 
should also address the rating criteria and effective date 
provisions that are pertinent to the appellant's claim.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter 
dated in March 2006.  Although the notice provided did not 
address either the rating criteria or effective date provisions 
that are pertinent to the appellant's claim for service 
connection of PTSD, such error was harmless given that the claim 
is being denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  With respect to 
the claim for an increased evaluation for costochondritis, such 
error can be remedied following the Board's decision.  Id. 

The Board is aware of the United States Court of Appeals for 
Veterans Claims (Court) decision in Pelea v. Nicholson, 19 Vet. 
App. 296 (2005), which held that VA had failed to show that a 
reasonable person could have expected to understand from the 
notice provided that the claimant needed to submit evidence of 
valid military service, or that the claimant was ineligible for 
VA benefits as a matter of law.  In this case, the March 2006 
letter failed to inform the appellant of the need to submit 
evidence of valid military service.  Nevertheless, at her June 
2008 DRO hearing she was informed by the Hearing Officer that her 
claim for service connection of PTSD was denied because the 
record disclosed that she was called to duty in the aftermath of 
Hurricane Katrina by the direction of the State of Texas pursuant 
to Title 32 of the U.S. Code, rather than by the direction of the 
President under Title 10 of the U.S. Code.  She was advised to 
submit "any type of document that would otherwise show" that 
she was activated for Federal Service.  The appellant explained 
that she had no other documentation, other than that which was 
already contained within the claims file.  Thus, it is reasonable 
to expect that the appellant understands what was needed to 
prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 
(2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir. 1974) (noting that "no error can be predicated on 
insufficiency of notice since its purpose had been served.").  
In order for the Court to be persuaded that no prejudice resulted 
from a notice error, "the record must demonstrate that, despite 
the error, the adjudication was nevertheless essentially fair."  
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  Accordingly, 
the Board finds that the notice requirements in this case, as 
dictated in Pelea, have been met.

VA has obtained the appellant's service treatment and personnel 
records, assisted her in obtaining evidence, afforded her a 
physical examination as to the severity of her costochondritis, 
and afforded her the opportunity to give testimony before a DRO 
and the Board.  Although the appellant was provided a VA 
psychiatric examination, no such examination was necessary with 
respect to the PTSD claim because resolution of this claim 
depends on whether she had qualifying service, rather than any 
medical findings.  There is adequate evidence of record in this 
regard.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  All 
known and available records relevant to the issues on appeal have 
been obtained and associated with the claims file; and the 
appellant has not contended otherwise.  

The Court has held that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that the VA examination 
obtained in this case is adequate.  It was predicated on a 
substantial history provided by the appellant, as well as a 
physical examination with medical findings.  Although the claims 
file was not reviewed in conjunction therewith, because the 
present level of disability is of primary concern in a case such 
as this, it is adequate.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  Accordingly, VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
increased evaluation issue addressed in this decision has been 
met.  38 C.F.R. 
§ 3.159(c)(4) (2009).  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

PTSD

The appellant seeks service connection for PTSD.  She claims to 
have experienced significant stressors in New Orleans while 
participating in the relief operations following Hurricane 
Katrina as a member of the Army National Guard.  The appellant 
argues that her period of duty in the Army National Guard during 
the Hurricane Katrina relief operation in August and September 
2005 is qualifying service for VA compensation.  The appellant 
argues that her August and September 2005, service qualifies as 
active duty for the VA purposes because it was Federal Service. 

Of record is an August 30, 2005, Memorandum for Employer, with a 
subject line of "State Active Duty," from the Texas Army 
National Guard.  This memorandum informs the appellant's employer 
at the time that she was called on "State active duty" to 
support the "Hurricane disaster" starting August 30, 2005, 
until the mission was completed.

Of record is a September 8, 2005, order from the Texas Army 
National Guard.  This order indicates that the appellant was 
ordered to annual training (AT) from August 20, 2005, to 
September 13, 2005, for the purpose of "Hurricane Katrina 
Support."  She was ordered to report to the Unit Armory and 
proceed to Louisiana.  These orders reflect that they were 
authorized under "Permanent Orders 275-900 thru 275-907 dated 01 
October 2004, Title 32 United States Code and Chief NGB, Training 
Authority as indicated, 01 October 2004, Confirms verbal orders 
of the Adjutant General."

Also of record is an October 8, 2005, order from the Texas Army 
National Guard indicating amended orders.  Specifically the 
orders were amended to shorten the appellant's period service in 
support of Hurricane Katrina operations from ending October 31, 
2005, to October 10, 2005.  These orders reflect that they were 
authorized under "Subsec 505 Title 32 US, AGTX-OTT."

Also of record is an August 5, 2006, memorandum with the subject 
line of "Humanitarian Service Medal for the relief efforts for 
Hurricane[s] Katrina and Rita in the areas of Alabama, Louisiana, 
Mississippi and Texas [...] from 29 August to 13 October 2005."  
This memo reflects that the appellant was awarded the 
Humanitarian Service Medal for her service.  

The medal is awarded to members of the Armed Forces on active 
duty who distinguish themselves by meritorious direct 
participation in any significant military act or operation of a 
humanitarian nature approved by the Department of Defense. The 
medal is not awarded for participation in domestic disturbances 
involving law enforcement, equal rights to citizens, or 
protection of properties. Service members must be on active duty 
at the time for direct participation and members of the National 
Guard are eligible provided, that use of active forces has been 
authorized in the act or operation.

Eligibility for VA benefits is governed by statutory and 
regulatory law which defines an individual's legal status as a 
veteran of active military, naval, or air service.  38 U.S.C.A. 
§§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  38 
U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  A "service-connected" 
disability is a disability that was incurred or aggravated in the 
line of duty during active military, naval, or air service.  38 
U.S.C.A. § 101(16); 38 C.F.R. § 3.1(k).  "Active military, 
naval, and air service "includes active duty."  "Active duty" 
is defined as full-time duty in the Armed Forces.  38 C.F.R. § 
3.6(a)-(b).

"Armed Forces:" consists of the United States Army, Navy, 
Marine Corps, Air Force, and Coast Guard, including their Reserve 
components.  38 C.F.R. § 3.1.

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity or burial benefits, VA may 
accept evidence of service submitted by a claimant, such as a DD 
214, Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge, without verification from the 
appropriate service department if the evidence meets the 
following conditions: (1) the evidence is a document issued by 
the service department, (2) the document contains needed 
information as to length, time, and character of service; and (3) 
in the opinion of the VA the document is genuine and the 
information contained in it is accurate.  38 C.F.R. § 3.203(a).  
When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of this 
section, VA shall request verification of service from a service 
department.  38 C.F.R. § 3.203.  The Court has held that a 
service department determination as to an individual's service 
shall be binding on VA.  Duro v. Derwinski, 2 Vet. App. 530 
(1992); Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).  Here, 
notwithstanding that the appellant received the Humanitarian 
Service Medal, her duty was "state controlled."  Because 
National Guard service for Hurricane Katrina disaster relief was 
not federalized, National Guard personnel activated for 
participation in the relief operation are not eligible for Title 
38 benefits.

The Board acknowledges that Title 32 activation of National Guard 
personnel creates entitlement to federal pay and benefits "as 
though they were in federal service."  38 U.S.C.A. § 502(f); see 
CRS: Report of Congress, Hurricane Katrina: DOD Disaster Response 
(September 19, 2005), p. 8.  Title 32 benefits include 
eligibility for, in certain circumstances, healthcare under the 
Tricare system and protection against loss of a civilian job.  
The benefits do not extend to Title 38 Veterans' Benefits.  The 
Board notes that "Title 32" status is not the same as "federal 
status."  With Title 32 status the personnel remain under the 
control of the states, whereas control is with the Federal 
government with activation of National Guard personnel under 10 
U.S.C. § 12304.  National Guard troops are typically funded 
through their individual states, but the Title 32 designation 
permitted the federal government to fully reimburse states for 
operations without taking over command responsibilities for 
National Guard personnel during Hurricane Katrina relief 
operations.  See Gordon England, Acting Deputy Secretary Defense, 
"Memorandum for Secretary of the Army, Acting Secretary of the 
Air Force; Subject: Hurricane Katrina Relief Efforts," September 
7, 2005. 

In view of the above discussion, the Board finds that the 
appellant does not have qualifying service for the period in 
question; as such, the Board may not reach the issue of 
entitlement to service connection for PTSD.  Accordingly, the 
Board concludes that the appellant is not considered a 
"veteran" for purposes of entitlement to VA benefits predicated 
on her participation in the Hurricane Katrina relief effort of 
2005.  Therefore, the appellant's claim for entitlement to VA 
benefits for PTSD must be denied as a matter of law.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).

The Board lastly notes that upon initial psychiatric evaluation 
the appellant was assessed as having depression, not otherwise 
specified (NOS) and rule out PTSD.  See March 2006 PCT Consult 
Results.  However, the appellant's diagnosis was later amended to 
a firm diagnosis of PTSD, based upon her reported history of 
stressors experienced during her National Guard, Hurricane 
Katrina relief effort service.  See September 2007 report of VA 
examination.  The appellant seeks compensation for this 
disability.  Accordingly, the issue of service connection for any 
other psychiatric disability is not before the Board.  See 
Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).



Evaluation of Costochondritis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities. 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993). 38 C.F.R. Section 3.321(b)(1) provides that, in 
exceptional circumstances, where the schedular evaluations are 
found to be inadequate, the veteran may be awarded a rating 
higher than that encompassed by the schedular criteria.  
According to the regulation, an extraschedular disability rating 
is warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  Id.

The evaluation of the same disability under various diagnoses is 
to be avoided.  Disability from injuries to the muscles, nerves, 
and joints of an extremity may overlap to a great extent, so that 
special rules are included in the appropriate bodily system for 
their evaluation.  Both the use of manifestations not resulting 
from service-connected disease or injury in establishing the 
service-connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  38 
C.F.R. § 4.14.  Notwithstanding the above, VA is required to 
provide separate evaluations for separate manifestations of the 
same disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  
Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, an 
appeal from the initial assignment of a disability rating 
requires consideration of the entire time period involved, and 
contemplates "staged ratings" where warranted.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  However, "staged ratings" 
are appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In claims for VA benefits, VA shall consider all information and 
lay and medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The RO has evaluated the appellant's costochondritis under 
Diagnostic Code 5299-5297.  Hyphenated diagnostic codes are used 
when a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen.  38 C.F.R. 
§ 4.27.  In this case, Diagnostic Code 5299 is used to identify 
musculoskeletal disorders that are not specifically listed in the 
schedule, but are rated by analogy to similar disabilities under 
the schedule.  See 38 C.F.R. §§ 4.20, 4.27.  Diagnostic Code 5297 
pertains to removal of ribs. 38 C.F.R. § 4.71a.  This Diagnostic 
Code provides that removal of ribs will be rated on the number of 
ribs removed.  Id.

As noted below, the appellant has had no ribs removed and there 
are no findings of disability equivalent to removal of any ribs.  
Accordingly, the Board finds that the appellant's disability is 
better evaluated under Diagnostic Code 5321.  38 C.F.R. § 4.73.  
This Diagnostic Code provides for evaluation of Muscle Group XXI, 
muscles of respiration, thoracic muscle group.  The assignment of 
a particular diagnostic code is "completely dependent on the 
facts of a particular case." See Butts v. Brown, 5 Vet. App. 
532, 538 (1993).

Under Diagnostic Code 5321, a noncompensable rating is assigned 
for a "slight" disability.  This level of disability is 
associated with no evidence of fascial defect, atrophy, impaired 
tonus, or impairment of function.  See 38 C.F.R. § 
4.56(d)(1)(iii). 

A 10 percent rating is assigned for a "moderate" level of 
disability.  This level of disability is associated with 
objective findings such as some loss of deep fascia, loss of 
muscle substance, impairment of tonus, loss of power, or a 
lowered threshold of fatigue.  See 38 C.F.R. § 4.56(d)(2)(iii).

A maximum 20 percent evaluation is assigned for a "severe" 
level of disability.  This level of disability is associated with 
objective findings such through and  through or deep penetrating 
wound due to high-velocity missile, or large  or multiple low 
velocity missiles, or with shattering bone fracture or  open 
comminuted fracture with extensive debridement, prolonged  
infection, or sloughing of soft parts, intermuscular binding and  
scarring.  See 38 C.F.R. 
§ 4.56(d)(4)(iii).

In February 2006 the appellant presented at the VA Medical Center 
(VAMC) with a complaint of musculoskeletal pain in the chest.  
She described the pain at a level of 8/10 and constant.  A 
history of chest pain since 1996 was noted, particularly chronic 
pain on both sides of the chest.  She reported having been 
prescribed naproxen and prednisone for the pain, and particularly 
receiving a prednisone injection when the pain was exacerbated.  
She described pain to both sides of her chest while pressing on 
the costochondral junction on the upper part of the chest.  She 
reported a diagnosis of costochondritis.  

Contained within the claims file is a DA Form 3349 (Physical 
Profile) dated in March 2006.  This profile notes a diagnosis of 
chronic costochondritis and that the appellant was placed on a 
temporary profile at this time.   She was prohibited from driving 
a vehicle, notably having been prescribed narcotics for pain.  
She was assessed as being able to do a 2 mile run, sit-ups and 
pushups with respect to the Army Physical Fitness Test (APFT).  
She was assigned a "PULHES" profile of "211111" at this time.  

In August 2006, the appellant once again presented to the VA 
Medical Center.  At that time, she reported a complaint of pain 
on the right side of the upper part of the chest, with an onset 
in 1996.  Examination showed chest tenderness on the upper part 
of the chest and the costochondric areas on the right side.  
"[V]ague chest discomfort that was non-limiting and did not have 
the character of angina" was assessed at this time, as was 
chronic costochondritis, treated with naproxen, darvocet and 
prednisone.  

In September 2006, the appellant was provided a VA examination to 
assess the severity of her costochondritis, a history of which 
was noted since 1996.  At the time of the examination the 
appellant reported bilateral mid-parasternal pain on a daily 
basis, which she described as a level of 10/10, improved to a 
level of 4-5/10 with darvocet.  She was noted as then working 
full time at a prison desk job during the week, and at her 
National Guard unit on the weekends part-time.  She was able to 
do the usual household work, such as cleaning, laundry, grocery 
shopping, etc.  A history of a steroid injection about 4 to 6 
months prior was noted.  With respect to symptoms of pain, the 
examiner noted the subjective complaints of constant severe pain 
at a 10/10 level, "disproportionate while maintaining a full-
time job."  Flare-ups were noted in this regard, but no 
additional functional impairment was noted.  The appellant 
reported subjectively severe impact on her usual occupation and 
daily activities.  

Examination showed no evidence of deformity, angulation, false 
motion, shortening, inter-articular movement, etc.  There was no 
malunion, loss of motion or false joint.  Pain and tenderness to 
the anterior mid-chest wall in the sternal and parasternal area 
on light touch was reported.  The appellant initially reported no 
change in pain with movements, cough or deep breathing, but a few 
minutes later said that the pain changed when moving her arms.  
The lungs were clear bilaterally.  The examiner assessed 
bilateral costochondritis "severe subjective pain 10/10 
persistent clinically disproportionate."

It is particularly salient to the Board that in March 2006 the 
appellant received a physical profile from her National Guard 
unit showing a PULHES profile of "211111."  See Odiorne v. 
Principi, 3 Vet. App. 456, 457 (1992); (observing that the 
"PULHES" profile reflects the overall physical and psychiatric 
condition of the appellant on a scale of 1 (high level of 
fitness) to 4 (a medical condition or physical defect which is 
below the level of medical fitness for retention in the military 
service).  "PULHES" is the six categories into which a physical 
profile is divided.  The "P" stands for physical capacity or 
stamina; the "U" for upper extremities; the "L" for lower 
extremities; the "H" for hearing and ear; the "E" for eyes; 
and the "S" stands for psychiatric).  Thus, at this time she 
was at a physical level of 2/4.  This shows that the appellant 
has at least moderate impairment caused by this disability, 
resulting in a finding of a 10 percent evaluation.

The Board acknowledges the appellant's subjective complaints of 
pain, but notes that the clinical evidence, as well as her 
ability to maintain full-time and part-time employment, indicates 
that the extent of this disability is no greater than moderate.  
VA examination in September 2006 acknowledged the appellant's 
reports of pain at a level of 10/10 without medication, but 
physical examination resulted in an assessment that these 
subjective complaints were disproportionate to the clinical 
findings.  Thus, in spite of the appellant's assertions of severe 
pain, the Board does not find that a 20 percent evaluation is 
warranted for "severe" costochondritis.  In any case, the Board 
has the responsibility to assess the credibility and weight to be 
given to the competent medical evidence of record.  See Hayes v. 
Brown, 5 Vet. App. 60, 69 (1993); Wood v. Derwinski, 1 Vet. App. 
190, 192-93 (1992); see also Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  Accordingly, the Board finds that the evidence 
preponderates against the assignment of a maximum 20 percent 
evaluation for "severe" costochondritis.  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the veteran's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the veteran's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
costochondritis is inadequate.  A comparison between the level of 
severity and symptomatology of the appellant's condition with the 
criteria shows that the rating criteria reasonably describe the 
appellant's disability level and symptomatology.

The Board further observes that, even if the available schedular 
evaluation for her disabilities is inadequate (which it 
manifestly is not), the appellant does not exhibit other related 
factors such as those provided by the regulation as "governing 
norms."  The record does not show that the appellant has 
required frequent hospitalizations for this condition.  
Additionally, there is not shown to be evidence of marked 
interference with employment due to this disability; indeed the 
appellant has maintained both full and part-time employment.  
Furthermore, the 10 percent disability rating contemplates some 
slight industrial impairment, and there is nothing in the record 
which suggests that her disability markedly impacts her ability 
to perform her jobs.  Moreover, there is no evidence in the 
medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that the 
service-connected costochondritis on appeal causes impairment 
with employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  The 
Board, therefore, has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) 
is not warranted.




ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to 10 percent, but no greater, evaluation for 
costochondritis is granted, subject to the laws and regulations 
governing the award of monetary benefits. 



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


